Citation Nr: 0937555	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder, to include as secondary to service-
connected osteoarthritis of acromioclavicular (AC) joint, 
chronic AC separation and rotator cuff strain, left; and if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, claimed as a neck disorder, to 
include as secondary to service-connected osteoarthritis of 
AC joint, chronic AC separation and rotator cuff strain, 
left; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as arthralgia, to include as secondary 
to service-connected osteoarthritis of AC joint, chronic AC 
separation and rotator cuff strain, left; and if so, whether 
service connection is warranted.

4.  Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of AC joint, chronic AC separation 
and rotator cuff strain, left.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified before the undersigned at a travel 
board at the RO in August 2009 and a transcript has been 
incorporated into the record. 

The Board notes that in the Veteran's August 2004 statement 
he articulates claims for muscle damage for both his non-
service-connected right shoulder and for his service-
connected left shoulder.  The Board directs the attention of 
the RO to this statement for proper processing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for disorders of the right shoulder, neck 
(cervical spine) and low back (arthralgia) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  The evidence indicates the Veteran's left shoulder 
abduction was to 80 degrees and forward flexion was to 80 
degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteoarthritis of AC joint, chronic AC separation and rotator 
cuff strain, left, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria - Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the disability 
evaluation that was assigned for osteoarthritis of AC joint, 
chronic AC separation and rotator cuff strain, left.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2009); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Discussion - Increased Rating - Left Shoulder

Throughout the rating period on appeal, the Veteran's 
osteoarthritis of AC joint, chronic AC separation and rotator 
cuff strain, left, has been evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  It is 
noted that the left arm represents the Veteran's minor 
extremity, and therefore only the diagnostic criteria 
pertinent to the minor arm will be discussed in the analysis 
that follows.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For rating disability based on arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5201, for a non-dominant arm, a 20 
percent evaluation is provided for limitation of motion of 
the arm at shoulder level; a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level; and a 30 percent evaluation may be assigned 
for limitation of arm motion to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of 
motion of the shoulder is 0 to 180 degrees of abduction and 
forward elevation (flexion) and 0 to 90 degrees of internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The VA examination report, dated October 2003, included the 
measurement of the left shoulder range of motion as 140 
degrees flexion, 90 degrees abduction (with pain at 90), 40 
degrees external rotation (with pain at 40), and 90 degrees 
internal rotation.  The examiner noted the Veteran was right 
handed and was retired.  The examiner found the range of 
motion limited by pain, but not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.  

The Veteran was afforded a VA spine examination in October 
2004.  The examiner noted that the Veteran denied any 
incapacitating episodes within the previous 12 months.  The 
left shoulder range of motion was measured at 90 degrees of 
active flexion, 70 degrees of active abduction with passive 
flexion of 140 degrees and passive abduction of 120 degrees.  
The Veteran had external rotation of 80 degrees and internal 
rotation to 60 degrees.  The examiner also found moderate 
crepitation in both shoulders.  An x-ray study of the left 
shoulder revealed the chronic high riding humeral changes, 
the screws in the clavicle, and that the distal clavicle was 
resected.  

The Veteran was also afforded a VA joint examination in 
January 2009.  The Veteran reported severe pain over the 
anterior superior and posterior aspects of the left shoulder, 
severe weakness, and stiffness, though he denied swelling, 
erythema, instability, or giving way of the shoulder.  His 
medication consisted of over-the-counter pain medication.  
The Veteran stated he had retired in 1981 due to his age 
then, his financial situation, and multiple medical problems.  
The Veteran also reported while he could perform all the 
activities of daily living unaided, he had difficulty combing 
his hair and tucking his shirt in the back.  Upon objective 
examination the Veteran's left shoulder range of motion was 
measured as follows:  forward flexion active was 0 to 80, 
passive 0 to 10, though painful past 70, abduction active was 
0 to 80, passive was 0 to 90, though painful past 60; 
external rotation was active 0 to 20, passive 0 to 30, though 
painful past 10; internal rotation was active 0 to 60, 
passive 0 to 70, though painful past 50.  There was no change 
with repetitive motion.   

The Board finds a rating greater than 20 percent is not 
warranted under Diagnostic Code 5201.  Even when considering 
additional functional limitation due to pain, the Veteran's 
motion is not limited to 25 degrees from the side.  In 2009, 
forward flexion was to 80 degrees and abduction was to 80 
degrees.  Further, the VA examiner could not objectively 
identify additional functional limitation as a result of 
repetitive motion and the Veteran denied experiencing flare 
ups.  In 2004 the Veteran's range of motion findings were 
even better.  The requirement for a higher evaluation is not 
met.

The Board has considered whether any alternate Code sections 
enable a higher rating.  In this regard, Diagnostic Code 
5202, concerning other impairment of the humerus is not for 
application, because there is no evidence that the Veteran 
suffers from any such impairment a higher rating is not 
warranted in this regard.  Moreover, Diagnostic Code 5203, 
addressing impairment of the clavicle or scapula, is 
potentially relevant, but this code section affords a maximum 
benefit of 20 percent, thereby prohibiting the assignment of 
a higher rating.  Therefore, as the Veteran is already in 
receipt of a 20 percent evaluation throughout the rating 
period on appeal.  

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran's assertions are not probative.  
While the Veteran experiences pain, the objective findings 
for the left shoulder do not more nearly approximate the 
criteria for the assignment of an increased rating.  That is, 
to the extent that he has asserted that he warrants a 30 
percent evaluation for his left shoulder disability, the 
objective clinical findings simply do not support his 
assertions.

Additionally, the Board has given due consideration to the 
recent holding of the United States Court of Appeals for 
Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 
505 (2007).  However, in the case at hand, it is clear that, 
over the course of the Veteran's current appeal, 
symptomotology attributable to his service-connected left 
shoulder disability has been appropriately rated.

In conclusion, there is no support for an evaluation in 
excess of 20 percent for the Veteran's left shoulder 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Extraschedular Consideration

Lastly, a determination of whether a Veteran is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the Veteran's disability level and 
symptomatology.  If this is the case, the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, the Board 
must determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

However, to date, there exists no evidence that, due 
exclusively to the Veteran's service-connected left shoulder 
osteoarthritis of the AC joint, chronic AC separation and 
rotator cuff strain, he has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
requiring referral to the Director, VA Compensation and 
Pension Service for consideration of an extraschedular 
rating.

In this instance, the Veteran's left shoulder osteoarthritis 
of the AC joint, chronic AC separation and rotator cuff 
strain is sufficiently accounted for in the 20 percent 
evaluation which compensates for the disability.  The Board 
finds the Diagnostic Codes adequately address the Veteran's 
symptoms.  The Veteran has not claimed any recent 
hospitalization because of his left shoulder disability, 
though the record indicates he had surgery in 1995.  The 
Board notes that the Veteran has stated he has been retired 
since 1981 for a variety of reasons and that he did not 
attribute his retirement exclusively to his left shoulder 
disability.  As such, the diagnostic code for the Veteran's 
service-connected disability adequately describes the current 
disability level and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

In a September 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected osteoarthritis of AC joint, chronic AC separation 
and rotator cuff strain, left shoulder, the evidence must 
show that his condition "ha[d] worsened enough to warrant 
the payment of a greater evaluation."  The letter also 
explained that the VA was responsible for (1) requesting 
records from federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
December 2004 rating decision explained the criteria for the 
next higher disability rating available for the left shoulder 
disability under the applicable diagnostic code.  See also 
March 2009 VA letter.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based on the 
record, VA has provided to the Veteran what was necessary to 
substantiate his increased rating claims, and the Veteran has 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 2008 to January 2009, and from December 1998 to June 
2004, and private treatment records (Dr. M) dated 1996 to 
2004.  The Veteran was also afforded VA examinations in 
October 2003, October 2004, and January 2009 in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
 Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

Entitlement to a rating in excess of 20 percent for 
osteoarthritis of AC joint, chronic AC separation and rotator 
cuff strain, left shoulder, is denied.


REMAND

The Veteran seeks to reopen his claims of entitlement to 
service connection for disorders of the cervical spine, right 
shoulder and lower back.  By history, in July 2003, the RO 
denied service connection for neck, right shoulder, and low 
back arthralgia.  The RO reasoned there was no objective 
evidence of record showing that the Veteran's claimed 
disabilities were incurred in military service.  Notice was 
issued to the Veteran in July 2003; however, the Veteran did 
not express disagreement with the determination and appeal 
the decision.  38 C.F.R. § 20.201 (2009).  Thus, the claim 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Although the September 2003 VCAA letter associated with the 
claims folder noted the claims had been "previously denied" 
and stated that there had been no evidence the conditions 
were incurred in service, this letter did not advise the 
Veteran of what evidence is necessary to substantiate his 
claims for service connection.  Thus, the September 2003 
letter does not comply with the Kent ruling.  The Board also 
notes that the appellant has not been apprised of the 
applicable law and regulations and reasons and bases 
associated with new and material evidence claim.  See 
38 C.F.R. § 3.156.  This is especially important because 
pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001), although the RO adjudicated the issue on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Thus, 
corrective notice in this regard is also needed.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that during the processing of this appeal the 
Veteran has articulated various theories of entitlement, to 
include direct service connection and secondary service 
connection to his already service-connected left shoulder 
disability.  The Board shall defer any discussion of 
secondary service connection until proper notice has been 
given.  

Therefore, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should advise 
the Veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the Veteran of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claims, i.e., the 
element(s) required to establish service 
connection that were found insufficient in 
the last final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for right shoulder disorder, 
cervical spine disorder, and lower back 
arthralgia.  If the benefits sought in 
connection with the claims remain denied, 
the Veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


